DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

ALLOWANCE
Applicant’s arguments, see pages 6-22, filed 01/21/2022, with respect to claim 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claims 1-20 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Yoshida et al. (20120026285 A1) teaches a lens assembly with six lenses , having: a first lens group with three  lens and positive second lens group with three lenses all with refractive power; an aperture  placed  between the 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 11, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “The lens assembly satisfies the condition of 3.5<LT/IMH<6 where IMH is ½ of the length of the image circle on the imaging plane, examiner reviewed the specification and understood that the IMH is an image circle formed by the optical system which covers portion of imaging sensor formed on imaging plane and Yoshida et al. is silent regarding ½ of the length of the image circle.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             	January 29, 2022

/Joseph P Martinez/           Primary Examiner, Art Unit 2872